EXHIBIT 4.01 EXECUTION VERSION May 16, 2008 The Steak N Shake Company 500 Century Building 36 South Pennsylvania Street Indianapolis, Indiana 46204 Attention:Chief Financial Officer Re: Amendment No. 7 to Amended and Restated Note Purchase and Private Shelf Agreement Ladies and Gentlemen: Reference is made to that certain Amended and Restated Note Purchase and Private Shelf Agreement dated as of September 20, 2002, as amended by that certain Amendment No. 1 dated December 18, 2002, that certain Amendment No. 2 dated May 21, 2003, that certain Amendment No. 3 dated September 17, 2003, that certain Amendment dated November 7, 2005, that certain Amendment No. 5 dated October 30, 2007 and that certain Amendment No. 6 dated December 5, 2007 (as so amended, the “Note Agreement”) among The Steak N Shake Company, an Indiana corporation (the “Company”), Prudential Investment Management, Inc., The Prudential Insurance Company of America and each Prudential Affiliate which has or may become a party thereto in accordance with the terms thereof (collectively, “Prudential”), pursuant to which the Company issued and sold and Prudential purchased the Company’s senior fixed rate notes from time to time.Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Note Agreement. Pursuant to the request of the Company and in accordance with the provisions of paragraph 11C of the Note Agreement, the parties hereto agree as follows: SECTION 1.Amendment.From and after the Effective Date (as defined in Section 3 below), the Note Agreement is amended as follows: 1.1 Paragraph 4B of the Note Agreement is amended in its entirety as follows: “4B.Required Prepayments of Shelf Notes and under Intercreditor Agreement. 4B(1).Required Prepayments of Shelf Notes.
